Rose, J.
Plaintiff commenced this action to foreclose two mechanics’ liens for painting and repairing defendant’s dwelling-house in the city of Lincoln, the amount of one lien being $225, and of the other $12.15. Defendant filed a cross-petition demanding $2,000 in damages .alleged to have been caused by fire negligently started by plaintiff’s workmen. Upon a trial the district court foreclosed plaintiff’s liens and dismissed the cross-petition. Defendant has appealed.
For the purposes of review the cross-demand of defendant is the only matter in controversy. She insists that the evidence shows the fire was caused by the negligence of plaintiff’s employees and that therefore she is entitled to recover resulting' damages. The trial court found that “the defendant is not entitled to recover upon her cross-petition,” and ordered that “the defendant take nothing by her cross-action.” The evidence justifies the conclusion reached by the trial court.
There is no error in the record, and the judgment is
Affirmed.
Fawcett and Hamer, JJ., not sitting.